215 F.3d 753 (7th Cir. 2000)
Johnnie Mitchell,    Plaintiff-Appellee,v.Lonnie Randolph,    Defendant-Appellant.
No. 99-3943
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 8, 2000
Decided June 15, 2000

Appeal from the United States District Court   for the Northern District of Indiana, South Bend Division.  No. 2:98cv0484 AS--Allen Sharp, Judge.
Before Posner, Chief Judge, and Bauer, and  Diane P. Wood, Circuit Judges.
Diane P. Wood, Circuit Judge.


1
Johnnie  Mitchell had a successful, and so far as  the record shows, uneventful, career with  the City of East Chicago, Indiana, for 25  years. For much of that time, she had  been a political supporter of Mayor  Robert A. Pastrick. From 1973 to 1998,  she worked as court coordinator for a  judge of the East Chicago City Court,  Judge Del Marie Williams. Judge Williams  died in 1998, however, and on August 3,  1998, her successor was appointed,  defendant Judge Lonnie Randolph. Judge  Randolph, a political foe of Mayor  Pastrick, demoted Mitchell to part-time  status shortly after he was sworn in. He  then restructured her former job, renamed  it "community coordinator," and hired  Charlotte Mahone for the new position.


2
Mitchell did not last long under the new  arrangement. She quit in the third week  of August 1998, claiming constructive  discharge, and filed suit under 42 U.S.C.  sec. 1983 against Judge Randolph on  August 27, 1998. She claimed that Judge  Randolph had retaliated against her in  violation of her First Amendment right to  political speech, by demoting and  constructively discharging her. She  included a 42 U.S.C. sec. 1985 claim  against Judge Randolph and Bobby  Cantrell, East Chicago Republican  Chairman, who she asserted had phoned her  to tell her of her demotion. Mitchell  alleged that the two had conspired to  deprive her of her constitutional rights.  Bobby Cantrell responded with a 12(b)(6)  motion to dismiss the charge against him.  Judge Randolph filed a motion for summary  judgment based on qualified immunity on  August 31, 1999. The parties appear to  have believed that Mitchell had 30 days  to respond to Judge Randolph's motion,  perhaps because they assumed that the  time period for responding to a summary  judgment motion in the federal court  matched the 30-day period afforded by  Rule 56 of the Indiana Rules of Trial  Procedure. (If so, they were  unequivocally wrong; Local Rule 56.1 of  the U.S. District Court for the Northern  District of Indiana provides a 15-day  period for a party to respond to a motion  for summary judgment.) The district court  itself did not establish a deadline for  her response.


3
Confusion erupted on September 24, 1999,  when the district court issued an order  which dismissed the conspiracy claim and  terminated Bobby Cantrell as a defendant,  and, in an obscure fashion, appeared to  deny Judge Randolph's summary judgment  motion. The order also dismissed a  discrimination claim which no one,  including Mitchell, had ever made or  mentioned. Mitchell and Judge  Randolphbecame somewhat bewildered.  Mitchell, who thought that she still had  time to respond to the summary judgment  motion, assumed the motion had not been  definitively ruled upon. On September 30,  1999, she filed a motion to extend her  time to respond until October 29, 1999.  The district court, apparently agreeing  with her assumption, granted that motion  on October 4, 1999. Judge Randolph, also  unsure of the status of his summary  judgment motion, filed a motion for  clarification of the September 24 order  on October 15, 1999. The district court  responded on October 18, 1999, by  ordering a pretrial conference on the  issue, to be held October 29, 1999. At  that conference, the district court  explained that its September 24, 1999,  order had indeed denied Judge Randolph's  summary judgment motion. (The court never  mentioned the fact that Mitchell had not  filed a response to Judge Randolph's  motion within the 15-day period given by  Local Rule 56.1, and so it is impossible,  especially in light of the court's  intervening orders, to say whether that  factor affected its decision to rule  without hearing from her.) The end result  was a denial of the summary judgment  motion based on a record devoid of  anyresponse to the motion by Mitchell.


4
Judge Randolph appealed the September 24  denial under Mitchell v. Forsyth, 472  U.S. 511, 526 (1985). While the record is  far more confused than we would prefer,  we conclude that the district court did  not err in refusing to resolve the case  on qualified immunity grounds, and we  therefore affirm.


5
* The standards under which we assess a  claim of qualified immunity are by now  well established. See generally Siegert  v. Gilley, 500 U.S. 226 (1991); Harlow v.  Fitzgerald, 457 U.S. 800 (1982). First,  after a state defendant has properly  invoked this defense, the plaintiff must  show that her claim states a violation of  her constitutional or statutory rights;  and second, the plaintiff must show that  the applicable legal standards were  clearly established at the time the  defendants acted. See Harrell v. Cook,  169 F.3d 428, 431 (7th Cir. 1999); see  also Denius v. Dunlap, 209 F.3d 944 (7th Cir. 2000); Coady v. Steil, 187 F.3d 727, 731  (7th Cir. 1999). The procedural posture  of the case matters as well. If  resolution of a claim of qualified  immunity depends on disputed issues of  material fact, not only must it await a  full trial, but it is also not a proper  subject for an interlocutory appeal. See  Johnson v. Jones, 515 U.S. 304, 307  (1995); Clash v. Beatty, 77 F.3d 1045,  1048-49 (7th Cir. 1996).


6
Although the district court nominally  resolved the present case upon the  defendant judge's motion for summary  judgment, a closer examination of the  proceedings indicates that this is not  quite what happened. Instead, the court  pretermitted the normal process by ruling  on the defendant's summary judgment  motion 35 days before the plaintiff had  reason to believe her response was due.  (We put it this way because plaintiff  thought she had until October 29 to  respond, as that was what the October 4  order said, even though the judge later  decided that he had already denied Judge  Randolph's motion.) The court's early  ruling naturally affected the record that  was created for purposes of appellate  review, because it effectively prevented  the plaintiff from introducing evidence  that would have supported the judge's  decision that disputed issues of fact  existed. The judge's ruling was in favor  of the plaintiff's position, which meant  that plaintiff had no occasion to  supplement the record or to seek  reconsideration after the decision was  made.


7
Under these somewhat unusual  circumstances, we think the best approach  to take is to review the decision denying  qualified immunity as if it had been a  decision on the pleadings under Fed. R.  Civ. P. 12(c). This has several  implications. First, it means that we  take the facts in the light most  favorable to the opponent of the summary  judgment motion, and we draw all  reasonable inferences from the pleadings  in her favor. Second, it means that our  decision in this case is based only on  the abbreviated record created by the  pleadings.


8
With these precautionary remarks in  mind, we turn to Judge Randolph's appeal.  It is clear that Mitchell has stated a  claim for a deprivation of her  constitutional rights. She argues that  her demotion and constructive discharge  violated her First Amendment right to  political speech. To support this claim,  she relies on the Supreme Court's  political patronage cases, including  Elrod v. Burns, 427 U.S. 347 (1976);  Branti v. Finkel, 445 U.S. 507 (1980);  and Rutan v. Republican Party of  Illinois, 497 U.S. 62 (1990). See also  O'Hare Truck Serv., Inc. v. City of  Northlake, 518 U.S. 712, 718-19 (1996).  According to her complaint, she had a  low-level, clerical position in the city  court office. She had also been a long-  time supporter of Judge Randolph's  political foe, East Chicago Mayor  Pastrick (indeed, Judge Randolph had  twice run for Mayor against Mayor  Pastrick, both times unsuccessfully).  Upon his arrival at the court, Judge  Randolph retaliated against her for her  political views, first through the  demotion and then through the  constructive discharge. Shortly after he  demoted Mitchell, Judge Randolph  attempted to sanitize his actions by  creating a new position that included  both Mitchell's old duties and some new  responsibilities that entailed more  contact with the general public.


9
These allegations state a claim under  the relevant line of First Amendment  cases. This is not to say that questions  do not remain for later resolution. One  such question is whether Mitchell's  former job was properly characterized as  clerical in nature, or if it was the kind  of policy-making or confidential position  for which party affiliation is an  acceptable requirement. See Branti, 445  U.S. at 518. Another question is whether  Judge Randolph's decision to create the  new position of community coordinator  represented a bona fide desire to re-  deploy his office staff, or if it was  instead part of a sham designed to  facilitate a politically motivated attack  against Mitchell. Authority given to the  new community coordinator in excess of  that ascribed to Mitchell's position by  state regulation or common practice might  evidence a sham. See, e.g., Meeks v.  Grimes, 779 F.2d 417, 420 n.1 (7th Cir.  1985) (asking whether the tasks delegated  to a new position were within the  inherent power of that position). A third  question is whether the new position of  community coordinator itself, assuming  that it was bona fide, qualified for the  policy-making or confidentiality  exception to Elrod, Branti, and Rutan. We  conclude only that, under Mitchell's  alleged facts, Judge Randolph demoted and  constructively fired her not because he  wanted to reorganize his office, but  because he did not want his political  foe's supporter answering the telephone,  filing warrants, and coordinating pretrial services in his office. A  reasonable trier of fact could find that  these tasks are sufficiently clerical, if  they indeed represent the sum total of  Mitchell's activities, that she was  protected against politically motivated  retaliation.


10
The present record does not reveal  exactly what positions a city court judge  is entitled to create, or what  responsibilities he or she may delegate  to a person on the court's staff. Like  most states in the United States, Indiana  has embraced the principle of separation  of powers in its constitution. See Ind.  Const. art. III, sec. 1. It has vested the  judicial power of the state in its  Supreme Court, Court of Appeals, Circuit  Courts, and "such other courts as the  General Assembly may establish." Id.,  art. VII, sec. 1. Included among those  "other courts" are the city courts, such  as the one to which Judge Randolph was  appointed. Ind. Code sec. 33-10.1-1-3.  Judges of those courts are considered to  be "judicial officers" of the State of  Indiana for all purposes. See, e.g.,  Indiana Rules for Admission to the Bar  and the Discipline of Attorneys, Rule 25.  Article II of those rules defines the  term "judicial officer" to include  everyone from justices of the Indiana  Supreme Court itself and judges of the  court of appeals, to tax court judges and  judges of any "Circuit, Superior, County,  City or Town Court of the State."  (Emphasis added.) City court judges are  normally elected to office by the voters  of the city or town, pursuant to Ind.  Code sec. 3-10-6 or sec. 3-10-7. See Ind.  Stat. sec. 33-10.1-3-1.1(a). Vacancies  that occur between elections are filled  by the governor. Ind. Stat. sec.  3-13-8-2. Last, city court judges are  subject to the Code of Judicial Conduct  that Indiana has enacted for all of its  judicial officers. Indiana Rules for  Admission to the Bar and the Discipline  of Attorneys, Rule 25.


11
We cannot say on the basis of the  present record whether or not the duties  Judge Randolph has entrusted to his new  community coordinator all fall within the  recognized scope of judicial powers or  ancillary services, consistently with  Indiana law. Perhaps they do. The  coordinator's duties are wide-ranging in  scope, including expanded services to  meet the needs of East Chicago's  residents for drug and alcohol treatment  programs, referral services for community  work programs, a mock court program for  local schools, a junior judge program for  the high schools, and a mental health  referral service. Judge Randolph frankly  states in his brief that these programs,  as administered by Mahone (Mitchell's  replacement), "could have been a  significant factor in his successful  reelection in November 1999." If this  means only that the voters were happy  with an efficient, well run office, there  is nothing to criticize. If, however, it  means that the judge got Mitchell out of  the way so that he could use his judicial  office for more executive or politically  motivated tasks, the inference that he  retaliated against her for her views  would be stronger.


12
We add only a word about the other part  of the test for qualified immunity:  whether the right in question was clearly  established at the time the public  official acted. Judge Randolph's actions  took place in August 1998, long after the  leading Supreme Court decisions in this  area were handed down, and long after  this court had made clear in a number of  cases that political retaliation against  lower level employees violated their  First Amendment rights. See, e.g., Elrod,  427 U.S. at 350; Branti, 445 U.S. at 516;  Flenner v. Sheahan, 107 F.3d 459, 465  (7th Cir. 1997). We stress again that  nothing in this decision prevents an  elected official (or here, a state judge)  from effecting a good faith  reorganization of an office. If that  turns out to have been Judge Randolph's  motivation for his actions against  Mitchell, she will lose. If, however, he  acted for impermissible political reasons  and then shuffled things around to suit  his needs, then her First Amendment  rights were violated. If his motives were  mixed, then under this court's en banc  decision in Rakovich v. Wade, 850 F.2d  1180 (7th Cir. 1987), the correct  analysis will be the one established in  Mt. Healthy City School Dist. v. Doyle,  429 U.S. 274 (1977): the plaintiff must  show that the constitutionally protected  conduct was a substantial or motivating  factor in the public employer's decision,  and then (to escape liability) the  defendant must show that it would have  reached the same decision even in the  absence of the protected conduct. 429  U.S. at 287; Rakovich v. Wade, 850 F.2d  at 1189. See also Gooden v. Neal, 17 F.3d  925, 928 (7th Cir. 1994).


13
We therefore affirm the district court's  decision to deny Judge Randolph's motion  for summary judgment based on the  qualified immunity defense.


14
AFFIRMED.